
	

113 S171 IS: Military Pay Continuation Act of 2013
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 171
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Mr. Udall of Colorado
			 (for himself, Mr. Moran, and
			 Mr. Udall of New Mexico) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To appropriate such funds as may be necessary to ensure
		  that members of the Armed Forces, including reserve components thereof, and
		  supporting civilian and contractor personnel continue to receive pay and
		  allowances for active service performed when a Governmentwide shutdown
		  occurs.
	
	
		1.Short titleThis Act may be cited as the
			 Military Pay Continuation Act of
			 2013.
		2.Emergency
			 appropriation of funds to provide pay and allowances for members of the Armed
			 Forces and supporting civilian and contractor personnel during Governmentwide
			 shutdownDuring a
			 Governmentwide shutdown, the Secretary of the Treasury shall make available to
			 the Secretary of Defense (and the Secretary of Homeland Security in the case of
			 the Coast Guard), out of any amounts in the general fund of the Treasury not
			 otherwise appropriated, such amounts as the Secretary of Defense (and the
			 Secretary of Homeland Security in the case of the Coast Guard) determines to be
			 necessary to continue to provide pay and allowances (without interruption) to
			 the following:
			(1)Members of the Army, Navy, Air Force,
			 Marine Corps, and Coast Guard, including reserve components thereof, who
			 perform active service during the funding gap.
			(2)At the discretion of the Secretary of
			 Defense, such civilian personnel of the Department of Defense who are providing
			 support to the members of the Armed Forces described in paragraph (1) as the
			 Secretary considers appropriate.
			(3)At the discretion of the Secretary of
			 Defense, such personnel of contractors of the Department of Defense who are
			 providing direct support to the members of the Armed Forces described in
			 paragraph (1) as the Secretary considers appropriate.
			3.Governmentwide
			 shutdown definedIn this Act,
			 the term Governmentwide shutdown means any portion of a fiscal
			 year during which none of the appropriation bills for the fiscal year have
			 become law and an Act or joint resolution making continuing appropriations for
			 the fiscal year is not in effect.
		
